DETAILED ACTION
Status of Claims: Claims 1-40 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 15, 16, 18, 19, 29, 30, 32, and 39 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Miao (US 20160353450 A1).
Regarding claim 1, Miao discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving, during an accumulation period, a plurality of transmit power control (TPC) commands that are based at least in part on one or more sidelink communications transmitted by the UE (paragraphs [0125] [0109]; receiving accumulation of transmit power control commands from receiver of sidelink communications for a period of i); determining a transmit power adjustment for the UE based at least in part on the plurality of TPC commands; and selectively adjusting a transmit power of the UE based at least in part on the transmit power adjustment (paragraph [0125]; PD is adjusted based on the accumulation of TPC commands received for sidelink communications).
Regarding claim 2, Miao further suggests wherein the plurality of TPC commands are associated with another UE; and wherein determining the transmit power adjustment for the UE comprises: determining the transmit power adjustment for the UE based at least in part on a combination of the plurality of TPC commands (paragraph [0105]; cumulative transmit power control command between user equipment forming device to device link).  
Regarding claim 4, Miao further suggests wherein receiving the plurality of TPC commands comprises: receiving the plurality of TPC commands from at least one of: a base station, or another UE (paragraph [0125]; accumulation of TPC commands received from the receiver of sidelink communications (other UEs)).  
Regarding claim 5, Miao further suggests wherein a timing of the accumulation period is based at least in part on at least one of: a received grant triggering an uplink transmission, a received grant triggering a sidelink transmission, an access link recurring grant occasion, or a sidelink configured grant occasion (paragraphs [0022] [0109]; accumulative TPC command is received through D2D/sidelink grant). 
 Regarding claim 15, Miao discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive, during an accumulation period, a plurality of transmit power control (TPC) commands that are based at least in part on one or more sidelink communications transmitted by the UE (paragraphs [0125] [0109]; receiving accumulation of transmit power control commands from receiver of sidelink communications for a period of i); determine a transmit power adjustment for the UE based at least in part on the plurality of TPC commands; and selectively adjust a transmit power of the UE based at least in part on the transmit power adjustment (paragraph [0125]; PD is adjusted based on the accumulation of TPC commands received for sidelink communications).  
Regarding claim 16, Miao further suggests wherein the plurality of TPC commands are associated with another UE; and wherein the one or more processors, when determining the transmit power adjustment for the UE, are configured to: determine the transmit power adjustment for the UE based at least in part on a combination of the plurality of TPC commands (paragraph [0105]; cumulative transmit power control command between user equipment forming device to device link).  
Regarding claim 18, Miao further suggests wherein the one or more processors, when receiving the plurality of TPC commands, are configured to: receive the plurality of TPC commands from at least one of: a base station, or another UE (paragraph [0125]; accumulation of TPC commands received from the receiver of sidelink communications (other UEs)).  
Regarding claim 19, Miao further suggests wherein a timing of the accumulation period is based at least in part on at least one of: a received grant triggering an uplink transmission, a received grant triggering a sidelink transmission, an access link recurring grant occasion, or a sidelink configured grant occasion (paragraphs [0022] [0109]; accumulative TPC command is received through D2D/sidelink grant).  
Regarding claim 29, Miao discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: 0097-095446194188receive, during an accumulation period, a plurality of transmit power control (TPC) commands that are based at least in part on one or more sidelink communications transmitted by the UE (paragraphs [0125] [0109]; receiving accumulation of transmit power control commands from receiver of sidelink communications for a period of i); determine a transmit power adjustment for the UE based at least in part on the plurality of TPC commands; and selectively adjust a transmit power of the UE based at least in part on the transmit power adjustment (paragraph [0125]; PD is adjusted based on the accumulation of TPC commands received for sidelink communications).  
Regarding claim 30, Miao further suggests wherein the plurality of TPC commands are associated with another UE; and wherein the one or more instructions, that cause the one or more processors to determine the transmit power adjustment for the UE, cause the one or more processors to: determine the transmit power adjustment for the UE based at least in part on a combination of the plurality of TPC commands (paragraph [0105]; cumulative transmit power control command between user equipment forming device to device link).  
Regarding claim 32, Miao further suggests wherein a timing of the accumulation period is based at least in part on at least one of: a received grant triggering an uplink transmission, a received grant triggering a sidelink transmission, an access link recurring grant occasion, or a sidelink configured grant occasion (paragraphs [0022] [0109]; accumulative TPC command is received through D2D/sidelink grant).  
Regarding claim 39, Miao discloses an apparatus for wireless communication, comprising: means for receiving, during an accumulation period, a plurality of transmit power control (TPC) commands that are based at least in part on one or more sidelink communications transmitted by the apparatus (paragraphs [0125] [0109]; receiving accumulation of transmit power control commands from receiver of sidelink communications for a period of i); means for determining a transmit power adjustment for the apparatus based at least in part on the plurality of TPC commands; and means for selectively adjusting a transmit power of the apparatus based at least in part on the transmit power adjustment (paragraph [0125]; PD is adjusted based on the accumulation of TPC commands received for sidelink communications).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10-12, 17, 24-26, 31, 34-36, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao (US 20160353450 A1) in view of Ryu et al. (US 20210037476 A1).
Regarding claim 3, Miao further discloses wherein the UE is a first UE; wherein a first subset of the plurality of TPC commands is associated with a second UE (paragraph [0125]; accumulative TPC commands received from sidelink (from other UEs) communications). However, Miao may not explicitly suggest wherein a second subset of the plurality of TPC commands is associated with a third UE; and wherein determining the transmit power adjustment for the UE comprises: determining a first transmit power adjustment based at least in part on the first subset, 0097-095436194188 determining a second transmit power adjustment based at least in part on the second subset, and selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the UE. Ryu et al. from the same or similar field of endeavor suggest wherein a second subset of the plurality of TPC commands is associated with a third UE (paragraph [0094]; firs UE receives plurality of TPC indications/commands from a plurality of different UEs (second and third UEs etc.)); and wherein determining the transmit power adjustment for the UE comprises: determining a first transmit power adjustment based at least in part on the first subset, 0097-095436194188determining a second transmit power adjustment based at least in part on the second subset, and selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the UE (paragraph [0095]; transmit power at the first UE may be adjusted based on TPC indications received from the multiple other UEs, where an adjustment is determined for the transmit power) (paragraphs [0024] [0026]; transmit power adjustments are caused by received TPC indications associated with different UEs. A transmit power adjustment is determined based on the received TPC indications). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Miao’s method/system where a second subset of the plurality of TPC commands is associated with a third UE; and wherein determining the transmit power adjustment for the UE comprises: determining a first transmit power adjustment based at least in part on the first subset, 0097-095436194188determining a second transmit power adjustment based at least in part on the second subset, and selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the UE as suggested by Ryu et al. to adjust transmit power of the UE based on transmit power adjustments from other UEs using the received TPC indications/commands associated with the other UEs. The motivation would have been to provide for relatively reliable communication with reduced interference from other UEs (paragraph [0052]).   
Regarding claim 10, Ryu et al. further suggest wherein receiving the plurality of TPC commands comprises: receiving a TPC command of the plurality of TPC commands in a medium access control (MAC) control element (MAC-CE) (paragraph [0099]; MAC CE is used in transmitting the TPC requests/indications/commands); and wherein the method further comprises: determining whether the TPC command was received during the accumulation period based at least in part on at least one of: a time at which a physical downlink channel carrying the MAC- CE was received, a time at which a physical shared channel carrying the MAC-CE was received, or a time at which an acknowledgement for the MAC-CE was transmitted (paragraph [0099]; TPC requests/indications may be transmitted in a MAC CE of control signaling DCI. Resources (time, para. [0102]) used for transmission of the TPC requests/indications is determined based on whether a TPC request/indication is transmitted).  
Regarding claim 11, Miao further suggests wherein the transmit power adjustment for the UE is to increase the transmit power of the UE (paragraph [0108]; when the measured transmit power is too low, the base station (210) sends a special command to request an increase in the transmit power). Ryu et al. also suggest wherein the transmit power adjustment for the UE is to increase the transmit power of the UE (paragraph [0031]; determining to increase the transmission power of the transmissions based on receiving more power control up indications); and wherein selectively adjusting the transmit power of the UE comprises: refraining from increasing the transmit power based at least in part on determining that the transmit power of the UE is set to a maximum permitted transmit power for the UE (paragraph [0096]; maximum transmit power may be set as threshold for the transmission of TPC request/command. Abstaining when an increase in transmit power may not have an impact).  
Regarding claim 12, Ryu et al. further suggest resetting the transmit power adjustment for the UE based at least in part on at least one of: a beginning of a sidelink transmission burst of the UE, or a change to a transmit beam of the UE (paragraphs [0095] [0107]; transmit power is adjusted based on per beam basis where different beams may be used when corresponding individual TPC command is applied. Transmit power may be adjusted on a beam-by-beam basis by the first UE).  
Regarding claim 17, Miao further discloses wherein the UE is a first UE; wherein a first subset of the plurality of TPC commands is associated with a second UE (paragraph [0125]; accumulative TPC commands received from sidelink (from other UEs) communications). However, Miao may not explicitly suggest wherein a second subset of the plurality of TPC commands is associated with a third UE; and wherein determining the transmit power adjustment for the UE comprises: determining a first transmit power adjustment based at least in part on the first subset, 0097-095436194188 determining a second transmit power adjustment based at least in part on the second subset, and selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the UE. Ryu et al. from the same or similar field of endeavor suggest wherein a second subset of the plurality of TPC commands is associated with a third UE (paragraph [0094]; firs UE receives plurality of TPC indications/commands from a plurality of different UEs (second and third UEs etc.)); and wherein determining the transmit power adjustment for the UE comprises: determining a first transmit power adjustment based at least in part on the first subset, 0097-095436194188determining a second transmit power adjustment based at least in part on the second subset, and selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the UE (paragraph [0095]; transmit power at the first UE may be adjusted based on TPC indications received from the multiple other UEs, where an adjustment is determined for the transmit power) (paragraphs [0024] [0026]; transmit power adjustments are caused by received TPC indications associated with different UEs. A transmit power adjustment is determined based on the received TPC indications). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Miao’s method/system where a second subset of the plurality of TPC commands is associated with a third UE; and wherein determining the transmit power adjustment for the UE comprises: determining a first transmit power adjustment based at least in part on the first subset, 0097-095436194188determining a second transmit power adjustment based at least in part on the second subset, and selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the UE as suggested by Ryu et al. to adjust transmit power of the UE based on transmit power adjustments from other UEs using the received TPC indications/commands associated with the other UEs. The motivation would have been to provide for relatively reliable communication with reduced interference from other UEs (paragraph [0052]).   
Regarding claim 24, Ryu et al. further suggest receive a TPC command of the plurality of TPC commands in a medium access control (MAC) control element (MAC-CE) (paragraph [0099]; MAC CE is used in transmitting the TPC requests/indications/commands); and wherein the or more processors are further configured to: determine whether the TPC command was received during the accumulation period based at least in part on at least one of: a time at which a physical downlink channel carrying the MAC- CE was received, a time at which a physical shared channel carrying the MAC-CE was received, or 0097-095444194188 a time at which an acknowledgement for the MAC-CE was transmitted (paragraph [0099]; TPC requests/indications may be transmitted in a MAC CE of control signaling DCI. Resources (time, para. [0102]) used for transmission of the TPC requests/indications is determined based on whether a TPC request/indication is transmitted).  
Regarding claim 25, Miao further suggests wherein the transmit power adjustment for the UE is to increase the transmit power of the UE(paragraph [0108]; when the measured transmit power is too low, the base station (210) sends a special command to request an increase in the transmit power). Ryu et al. also suggest wherein the transmit power adjustment for the UE is to increase the transmit power of the UE (paragraph [0031]; determining to increase the transmission power of the transmissions based on receiving more power control up indications) and wherein the one or more processors, when selectively adjusting the transmit power of the UE, are configured to: refrain from increasing the transmit power based at least in part on determining that the transmit power of the UE is set to a maximum permitted transmit power for the UE (paragraph [0096]; maximum transmit power may be set as threshold for the transmission of TPC request/command. Abstaining when an increase in transmit power may not have an impact).  
Regarding claim 26, Ryu et al. further suggest wherein the one or more processors are further configured to: reset the transmit power adjustment for the UE based at least in part on at least one of: a beginning of a sidelink transmission burst of the UE, or a change to a transmit beam of the UE (paragraphs [0095] [0107]; transmit power is adjusted based on per beam basis where different beams may be used when corresponding individual TPC command is applied. Transmit power may be adjusted on a beam-by-beam basis by the first UE).  
Regarding claim 31, Miao further discloses wherein the UE is a first UE; wherein a first subset of the plurality of TPC commands is associated with a second UE (paragraph [0125]; accumulative TPC commands received from sidelink (from other UEs) communications). However, Miao may not explicitly suggest wherein a second subset of the plurality of TPC commands is associated with a third UE; and wherein determining the transmit power adjustment for the UE comprises: determining a first transmit power adjustment based at least in part on the first subset, 0097-095436194188 determining a second transmit power adjustment based at least in part on the second subset, and selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the UE. Ryu et al. from the same or similar field of endeavor suggest wherein a second subset of the plurality of TPC commands is associated with a third UE (paragraph [0094]; firs UE receives plurality of TPC indications/commands from a plurality of different UEs (second and third UEs etc.)); and wherein determining the transmit power adjustment for the UE comprises: determining a first transmit power adjustment based at least in part on the first subset, 0097-095436194188determining a second transmit power adjustment based at least in part on the second subset, and selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the UE (paragraph [0095]; transmit power at the first UE may be adjusted based on TPC indications received from the multiple other UEs, where an adjustment is determined for the transmit power) (paragraphs [0024] [0026]; transmit power adjustments are caused by received TPC indications associated with different UEs. A transmit power adjustment is determined based on the received TPC indications). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Miao’s method/system where a second subset of the plurality of TPC commands is associated with a third UE; and wherein determining the transmit power adjustment for the UE comprises: determining a first transmit power adjustment based at least in part on the first subset, 0097-095436194188determining a second transmit power adjustment based at least in part on the second subset, and selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the UE as suggested by Ryu et al. to adjust transmit power of the UE based on transmit power adjustments from other UEs using the received TPC indications/commands associated with the other UEs. The motivation would have been to provide for relatively reliable communication with reduced interference from other UEs (paragraph [0052]).   
Regarding claim 34, Ryu et al. further suggest wherein the one or more instructions, that cause the one or more processors to receive the plurality of TPC commands, cause the one or more processors to: receive a TPC command of the plurality of TPC commands in a medium access control (MAC) control element (MAC-CE) (paragraph [0099]; MAC CE is used in transmitting the TPC requests/indications/commands); and wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 0097-095449194188 determine whether the TPC command was received during the accumulation period based at least in part on at least one of: a time at which a physical downlink channel carrying the MAC- CE was received, a time at which a physical shared channel carrying the MAC-CE was received, or a time at which an acknowledgement for the MAC-CE was transmitted (paragraph [0099]; TPC requests/indications may be transmitted in a MAC CE of control signaling DCI. Resources (time, para. [0102]) used for transmission of the TPC requests/indications is determined based on whether a TPC request/indication is transmitted).  
Regarding claim 35, Miao further suggests wherein the transmit power adjustment for the UE is to increase the transmit power of the UE (paragraph [0108]; when the measured transmit power is too low, the base station (210) sends a special command to request an increase in the transmit power). Ryu et al. also suggest wherein the transmit power adjustment for the UE is to increase the transmit power of the UE (paragraph [0031]; determining to increase the transmission power of the transmissions based on receiving more power control up indications); and wherein selectively adjusting the transmit power of the UE comprises: refraining from increasing the transmit power based at least in part on determining that the transmit power of the UE is set to a maximum permitted transmit power for the UE (paragraph [0096]; maximum transmit power may be set as threshold for the transmission of TPC request/command. Abstaining when an increase in transmit power may not have an impact).  
Regarding claim 36, Ryu et al. further suggest wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: reset the transmit power adjustment for the UE based at least in part on at least one of: a beginning of a sidelink transmission burst of the UE, or a change to a transmit beam of the UE (paragraphs [0095] [0107]; transmit power is adjusted based on per beam basis where different beams may be used when corresponding individual TPC command is applied. Transmit power may be adjusted on a beam-by-beam basis by the first UE).  
Regarding claim 40, Miao further discloses wherein the apparatus is a first apparatus; wherein a first subset of the plurality of TPC commands is associated with a second apparatus (paragraph [0125]; accumulative TPC commands received from sidelink (from other UEs) communications). However, Miao may not explicitly suggest wherein a second subset of the plurality of TPC commands is associated with a third apparatus; and wherein the means for determining the transmit power adjustment for the apparatus comprises: means for determining a first transmit power adjustment based at least in part on the first subset, means for determining a second transmit power adjustment based at least in part on the second subset, and means for selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the apparatus. Ryu et al. from the same or similar field of endeavor suggest wherein a second subset of the plurality of TPC commands is associated with a third apparatus (paragraph [0094]; firs UE receives plurality of TPC indications/commands from a plurality of different UEs (second and third UEs etc.)); and wherein the means for determining the transmit power adjustment for the apparatus comprises: means for determining a first transmit power adjustment based at least in part on the first subset, means for determining a second transmit power adjustment based at least in part on the second subset, and means for selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the apparatus (paragraph [0095]; transmit power at the first UE may be adjusted based on TPC indications received from the multiple other UEs, where an adjustment is determined for the transmit power) (paragraphs [0024] [0026]; transmit power adjustments are caused by received TPC indications associated with different UEs. A transmit power adjustment is determined based on the received TPC indications). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Miao’s method/system where a second subset of the plurality of TPC commands is associated with a third apparatus; and wherein the means for determining the transmit power adjustment for the apparatus comprises: means for determining a first transmit power adjustment based at least in part on the first subset, means for determining a second transmit power adjustment based at least in part on the second subset, and means for selecting the first transmit power adjustment or the second transmit power adjustment as the transmit power adjustment for the apparatus as suggested by Ryu et al. to adjust transmit power of the UE based on transmit power adjustments from other UEs using the received TPC indications/commands associated with the other UEs. The motivation would have been to provide for relatively reliable communication with reduced interference from other UEs (paragraph [0052]).
Allowable Subject Matter
Claims 6-9, 13, 14, 20-23, 27, 28, 33, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476